DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received April 7, 2022:
Claim 29 has been canceled as per Applicant’s request.  Claims 21-28 and 30-34 are pending.
The previous objection to the specification has been withdrawn in light of the amendment.
The previous claim objections have been withdrawn in light of the amendment.
The previous prior art rejection is withdrawn in light of the amendment.  Thus the application is in condition for allowance (in light of the Examiner’s Amendment set forth below).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Bennett on April 22, 2022.

The application has been amended as follows: 
In claim 21: (1) delete the word “the” before “second” (line 10); (2) add the word ‘the’ before “reinforced” (line 14); (3) replace the word “the” before “width” with ‘a’ (line 14).
In claim 34: replace the phrase “a plurality of first projection units” with ‘the plurality of the first projection units’ (changes underlined) (line 5).
Allowable Subject Matter
Claims 21-28 and 30-34 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 21. 
	Claim 21 teaches the frame gasket comprising the elements therein. Notably, claim 21 requires “a width of the plurality of the second projection units is smaller than a fiber length of the reinforced fibers, and a width of the plurality of the first projection units is larger than the fiber length of the reinforced fibers to prevent the reinforcing fibers from being mixed into the second projection units during manufacturing using injection or compression molding.”  US 2003/0072988 (Frisch et al.), previously relied upon teaches a gasket with projections and a reinforcing filler, while US 2005/0035560 (Segawa et al.), previously relied upon, renders obvious having both first and second projections.  Frisch et al. do not teach of using fibers as the reinforcing filler and does not teach of connecting the widths of the projection units and lengths/dimensions of the filler.  US 2013/0052565 (Ridgeway et al.), previously relied upon, teaches that the length of reinforcing fibers are a result effective variable during bonding but does not teach of projections and thus does not link a width of projections to fiber length.  No motivation exists to arrive at the claimed invention (regarding a relation of the widths of the projection units and fiber length).  Thus, none of the prior art alone or in combination renders obvious the claimed invention.  Since claims 22-28 and 30-34 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759